Exhibit 10.41

AGREEMENT, WAIVER AND CONSENT BY PREFERRED STOCKHOLDERS

This Agreement, Waiver and Consent by Preferred Stockholders (the “Agreement,
Waiver and Consent”) is entered into as of June 15, 2012 among Essex Illiquid,
LLC, a Delaware limited liability company (“Essex Illiquid”), Richmond Hill
Capital Partners, LP, a Delaware limited Partnership (“Richmond Hill”, and
together with Essex Illiquid, the “Preferred Stockholders”), and MHI Hospitality
Corporation, a Maryland corporation (the “Corporation”). Capitalized terms used
in this Agreement, Waiver and Consent but not otherwise defined herein have the
respective meanings ascribed thereto in the Articles Supplementary for Series A
Cumulative Redeemable Preferred Stock, executed by the Corporation on April 18,
2011 (the “Articles Supplementary”).

WHEREAS, MHI Hospitality Corporation, a Maryland corporation (the
“Corporation”), is the issuer of Series A Cumulative Redeemable Preferred Stock,
par value $0.01 per share (the “Series A Preferred Stock”), issued pursuant to
the Articles Supplementary;

WHEREAS, pursuant to Section 6(b) of the Articles Supplementary, the Corporation
has elected to redeem, on June 18, 2012 (the “Redemption Date”), 11,513.602
shares of the Series A Preferred Stock (the “Redemption Shares”), such
transaction to be referred to herein as the “Redemption”;

WHEREAS, the Preferred Stockholders are collectively the holders of record of
all of the outstanding shares of Series A Preferred Stock as of the date hereof,
and have agreed to provide the representations, warranties, covenants and
waivers herein set forth with respect to the Redemption; and

WHEREAS, in connection with the contemplated Redemption, the Company has agreed
to use its good faith best efforts to provide the Preferred Stockholders a
limited and conditional waiver of certain capital ownership restrictions
applicable to the Preferred Stockholders;

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. All Redemption Shares are to be redeemed on the Redemption Date; provided,
however, that the Company shall be under no obligation to proceed with the
Redemption except to the extent funds are legally available therefor in
accordance with the Maryland General Corporation Law. Set forth in the table
below, with respect to each of the Preferred Stockholders as of the date hereof,
are (i) the number of shares of Series A Preferred Stock held by such Preferred
Stockholder prior to the Redemption, (ii) the number of Redemption Shares held
by such Preferred Stockholder to be redeemed on the Redemption Date and
(iii) the number of shares of Series A Preferred Stock to be held by such
Preferred Stockholder immediately after giving effect to the Redemption.

 

1



--------------------------------------------------------------------------------

Stockholder of Record

   Number of Shares  of
Series A Preferred
Stock Held Prior to
Redemption      Number of Redemption
Shares to be Redeemed
on the Redemption Date      Number of Shares  of
Series A Preferred
Stock Held Immediately
After the Redemption
(excluding accrued but
unpaid Stock Dividends)  

Essex Illiquid

     23,441.710         10,592.514         12,849.196   

Richmond Hill

     2,038.408         921.088         1,117.320      

 

 

    

 

 

    

 

 

 

TOTAL

     25,480.118         11,513.602         13,966.516      

 

 

    

 

 

    

 

 

 

2. The per-share redemption price payable with respect to each of the Redemption
Shares (the “Redemption Price”) will be $1,067.89 (which figure includes a
premium offered by the Corporation as an inducement to the Preferred
Stockholders to enter into this Agreement, Waiver and Consent), and the
aggregate Redemption Price for all Redemption Shares (including the
aforementioned premium) will be $12,295,234.24. Accrued and unpaid dividends in
respect of the Redemption Shares will become due and payable, if Cash Dividends,
on the Redemption Date, and if Stock Dividends, on the next payment date
provided therefor in the Articles Supplementary, in addition to the aggregate
Redemption Price in accordance with Schedule II hereto.

3. On the Redemption Date, dividends on the Redemption Shares will cease to
accrue, all accrued and unpaid dividends with respect to the Redemption Shares
will be paid as defined by the Articles Supplementary, the Redemption Shares
will no longer be deemed to be outstanding, and all powers, designations,
preferences and other rights of each holder thereof (except the right to receive
the Redemption Price and accrued dividends through the Redemption Date) shall
cease and terminate with respect to such shares; provided, however, that in the
event that a Redemption Share is not redeemed due to a default in payment by the
Corporation or because the Corporation is otherwise unable to pay the Redemption
Price in cash in full, (i) such Redemption Share will remain outstanding and
will be entitled to all of the powers, designations, preferences and other
rights (including without limitation the accrual and payment of dividends) as
provided in the Articles Supplementary and (ii) notwithstanding anything to the
contrary in this Agreement, Waiver and Consent, from and after the date hereof,
the Corporation shall retain all rights held by the Corporation under the
Articles Supplementary with respect to such Redemption Shares, including without
limitation the right to redeem, at its option and election, any outstanding
shares of Series A Preferred Stock in the manner provided in the Articles
Supplementary.

 

2



--------------------------------------------------------------------------------

4. The Redemption Price payable to such Preferred Stockholder in exchange for
the Redemption Shares held by such Preferred Stockholder shall be paid by wire
transfer to the respective accounts identified for each Preferred Stockholder on
Schedule I hereto. On or before the Redemption Date, each Preferred Stockholder
shall deliver to the Corporation a certificate representing the Redemption
Shares held by such Preferred Stockholder, duly endorsed (or accompanied by duly
executed stock powers). Delivery of share certificates representing Redemption
Shares to an address other than to the Corporation at 410 West Francis Street,
Williamsburg, VA 23185 will not constitute a valid delivery.

5. Each Preferred Stockholder shall, upon request by the Corporation, execute
and deliver any additional documents deemed by the Corporation (or its
successor) to be necessary or desirable to complete the surrender of the
certificate representing the Redemption Shares.

6. Each Preferred Stockholder:

(a) represents and warrants to the Corporation, solely on behalf of itself, that
such Preferred Stockholder is, and will on the Redemption Date be, prior to
giving effect to the Redemption, the record and beneficial owner of that number
of shares of Series A Preferred Stock indicated in the relevant column of the
table set forth in Section 1 hereof; in each case, free and clear of any liens,
claims, encumbrances, security interests, options, charges or restrictions of
any kind (collectively, “Encumbrances”), and, on the Redemption Date, such
Preferred Stockholder shall deliver to the Corporation good and valid title to
the Redemption Shares held by such Preferred Stockholder, free and clear of any
Encumbrances;

(b) to the extent (and in each case only to the extent) required to effect the
Redemption, hereby waives the provisions of Section 6(b) of the Articles
Supplementary that would entitle such Preferred Stockholder to receive, in
addition to the Redemption Price, the amount of the Make Whole in respect of the
Redemption Shares, and any and all other provisions of the Articles
Supplementary that would require the Redemption Price to be greater than that
set forth in Section 2 hereof;

(c) agrees that payment by the Corporation of (i) the aggregate Redemption Price
and (ii) any and all accrued and unpaid dividends with respect to the Redemption
Shares as of the Redemption Date as set forth in this Agreement, Waiver and
Consent will constitute full and exclusive consideration and satisfaction for
the redemption of the Redemption Shares; and

(d) to the extent (and in each case only to the extent) required to effect the
Redemption, hereby waives the provisions of Section 6(c) of the Articles
Supplementary that would require no less than thirty (30) days notice prior to
the Redemption Date for the Redemption, and each Preferred Stockholder hereby
acknowledges its timely receipt of such prior notice and the validity of such
notice.

 

3



--------------------------------------------------------------------------------

7. The Company undertakes to use its good faith best efforts to provide the
Preferred Stockholders an accommodation whereby certain limitations on the
Preferred Stockholders’ ability to hold additional capital stock in the Company
would be waived in part to permit the Preferred Stockholders to acquire in open
market purchases up to the aggregate of the lesser of 500,000 shares or 5% of
the issued and outstanding Common Stock of the Company, subject to (i) the
approval of the Company’s Board of Directors and (ii) the parties’ agreement on
reasonable written terms, conditions and restrictions to ensure the Company’s
continued compliance with legal and regulatory requirements for the Company to
continue to operate as a real estate investment trust for U.S. federal income
tax purposes notwithstanding the prospective acquisition by the Preferred
Stockholders of shares of Common Stock.

8. Except as expressly waived hereby with respect to the Redemption, the
Articles Supplementary shall continue to be, and shall remain, in full force and
effect in accordance with the provisions thereof. To the extent the Redemption
Date with respect to the Redemption does not occur on or before July 31, 2012,
the waivers contained in this Agreement, Waiver and Consent shall terminate in
their entirety and the Articles Supplementary shall continue in full force and
effect in accordance with the provisions thereof.

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Preferred Stockholders and the Corporation have executed
this Agreement, Waiver and Consent as of the 15th day of June, 2012.

 

ESSEX ILLIQUID, LLC     RICHMOND HILL CAPITAL PARTNERS, LP By:   Richmond Hill
Investments, LLC,     By:   Richmond Hill Investment Co., LP,   the Investment
Manager       the Investment Manager By:  

/s/ Ryan P. Taylor

    By:  

/s/ Ryan P. Taylor

  Ryan P. Taylor       Ryan P. Taylor   Authorized Signatory       Authorized
Signatory MHI HOSPITALITY CORPORATION       By:  

/s/ David R. Folsom

        David R. Folsom         President and Chief Operating Officer      

[SIGNATURE PAGE TO AGREEMENT, WAIVER AND CONSENT BY PREFERRED STOCKHOLDERS]



--------------------------------------------------------------------------------

SCHEDULE I

Preferred Shareholder Bank Account Data

RICHMOND HILL CAPITAL PARTNERS LP

State Street

ABA: 011000028

Acct Number: DDA# 10032720

Acct Name: Richmond Hill

Ref: RICHMOND HILL CAPITAL PARTNERS LP/ RMH1 / DDA# 10032720

ESSEX ILLIQUID, LLC

JPMorgan Chase Bank, N.A.

ABA: 021000021

Account Number: 3227530000

Account Name: Essex Illiquid-2011



--------------------------------------------------------------------------------

SCHEDULE II

Preferred Stock Redemption Spreadsheet

[see attached]